COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-14-00061-CV
IN RE: BENJAMIN J. GUTIERREZ,
                                                 §             ORIGINAL PROCEEDING
RELATOR.                                                      ON PETITION FOR WRIT OF
                                                 §                  MANDAMUS

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s pro se petition for writ of

mandamus against the Honorable Yahara Gutierrez, Judge of the 65th District Court of El Paso,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.